UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4384



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREW BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever III,
District Judge. (2:05-cr-00017-D)


Submitted:   May 30, 2007                     Decided:   July 2, 2007


Before WILLIAMS, Chief Judge, and NIEMEYER and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, McAFEE LAW, P.A., New Bern, North Carolina, for
Appellant. George E. B. Holding, Acting United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andrew Brown appeals his conviction by a jury of one

count of unarmed bank robbery, in violation of 18 U.S.C. § 2113(a)

(2000).

             Brown first argues that the evidence was insufficient to

support the jury’s verdict in two respects. First, he asserts that

the evidence did not prove his identity as the robber.           Second, he

argues that the evidence was insufficient to prove that the bank’s

deposits were federally insured on the day of the robbery.

             We review de novo the district court’s denial of Brown’s

motion for judgment of acquittal based on insufficient evidence.

United States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).            The

verdict must be sustained if there is substantial evidence, taking

the   view   most   favorable   to    the    Government,   to   support   it.

Glasser v. United States, 315 U.S. 60, 80 (1942).           “[S]ubstantial

evidence is evidence that a reasonable finder of fact could accept

as adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).          In evaluating the sufficiency

of the evidence, this court does not review the credibility of the

witnesses and assumes that the jury resolved contradictions in

testimony in favor of the Government.          United States v. Romer, 148

F.3d 359, 364 (4th Cir. 1998).




                                     - 2 -
           With these standards in mind, we have reviewed the record

and   conclude   that    the   evidence    was    sufficient.           There   was

substantial circumstantial evidence tying Brown to the robbery.

“The jury [is] entitled to reject the theory consistent with

innocence and accept the one consistent with guilt so long as there

[is] substantial evidence for its choice.”                  United States v.

Garcia, 868 F.2d 114, 116 (4th Cir. 1989). Further, testimony from

a bank employee that the deposits are FDIC insured was sufficient

evidence from which the jury could reasonably infer that the bank

was insured at the time of the robbery.                  See United States v.

Gallop, 838 F.2d 105 (4th Cir. 1988).

           Brown challenges two evidentiary rulings by the district

court.    First,    he   argues   that    the    court    erred    in   admitting

testimony from a bank employee that the bank’s deposits are insured

by the FDIC.     Second, he argues that the court erred in admitting

testimony from a police detective that serial numbers on some of

the currency found in Brown’s home matched recorded serial numbers

on the bank’s “bait money” list.            We review the admission of

evidence for an abuse of discretion. United States v. Forrest, 429

F.3d 73, 79 (4th Cir. 2005).

           After reviewing the record, the district court’s ruling,

and the parties’ briefs on appeal, we conclude that the district

court did not err.       Both witnesses testified as to their personal

knowledge, rationally based on their perceptions.                 Brown was free


                                   - 3 -
to cross-examine them on the basis for their testimony, but the

jury was free to accept it as credible.    We cannot say that the

court “acted arbitrarily or irrationally in admitting evidence.”

United States v. Williams, 445 F.3d 724, 732 (4th Cir.), cert.

denied, 127 S. Ct. 314 (2006).

          Accordingly, we affirm Brown’s conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                 - 4 -